DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed November 12, 2020 (‘IDS’) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion that caused it to be listed.  There were no copies submitted with the IDS of the International Search Report and the two Great Britain Patents cited therein (i.e., GB 690,134 A and GB 403,096 A).  Hence, these documents cited in the IDS have not been considered and have been crossed-out on the PTO-1449 form submitted by Applicant.
However, the examiner has found the two GB patents cited in the IDS, has cited them in a Form PTO-892 and the two patent documents have been attached to this action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Dehn (GB 690,134 A to Dehn, published April 15, 1953).
Dehn is drawn to improvements related to preparing new manganese compounds and discloses preparing/using a leaching solution equilibrium mixture that contains 50-300 grams/liter of ammonia (ammonium hydroxide), and an excess of 50 grams/liter of an equilibrium mixture of ammonium carbonate and ammonium carbamate (about 1:1 ratio of ammonia to carbonate/carbamate), wherein this leaching solution is subsequently used to extract manganese material that renders a manganese solution that provides manganese compounds precipitate upon removal of ammonia (page 1, lines 10-43; page 2, lines 39-89; Example 12 on page 9, line 77 to page 10, line 18).
Dehn further discloses that the pH of the solution can be adjusted with a hydroxide compound, such as sodium hydroxide, to attain a resultant, preferred, basic pH value of 8.5 to 10.5 (page 4, lines 2-97).
Thus, the instant claims are anticipated by Dehn.
Claims 1, 2, 4-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Roughton (GB 403,096 A to Roughton, published December 1, 1933).
Roughton is drawn to a method for preparing a naturally occurring enzyme, which involves improvements related to the production of carbonates and bicarbonates (abstract, page 1 and page 2).  In a reaction, aqueous ammonium (ammonia hydroxide), treated with carbon dioxide from an ammonium carbamate in equilibrium with ammonium bicarbonate and/or sodium carbonate, depending on the original concentrations of carbon dioxide and ammonia, wherein the rates of reactions of this reaction can be optimized by using a specified enzyme (page 2, lines 54-104)  
Roughton further discloses that the reactants for forming a mixture of ammonium carbamate/ carbonate can be added in a ratio of 100 ccs of ammonium hydroxide (ammonia to 3 parts water) and 3,600 ccs of carbon dioxide (page 4, lines 112-127; page 5, lines 120-130).  Caustic soda (sodium hydroxide) can be added to the reaction (page 4, lines 80-86; page 6, lines 14-38).
Thus, the instant claims are anticipated by Roughton.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as unpatentable over Roughton.
Roughton was discussed above.  Even, assuming arguendo, that Roughton may not expressly teach all the concentration ratios that are recited in dependent claims 3-5 and 8-10, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Moreover, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Roughton.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



April 30, 2022